Citation Nr: 1634924	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  14-12 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities to include as secondary to a service-connected disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Michael G. Smith, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and his wife, R.G.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to March 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

Specifically, in the April 2011 rating decision the RO denied service connection for PTSD and entitlement to nonservice-connected pension.  In the August 2011 rating decision the RO denied service connection for bilateral carpal tunnel syndrome and peripheral neuropathy of the bilateral lower extremities.

In October 2014, the Veteran and his wife testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to all issues on appeal, a review of the claims file shows that there are outstanding pertinent records which have not yet been associated.  Specifically, during the October 2014 Board hearing, the Veteran's wife testified that the Veteran received treatment for his claimed disorders as early as 1996 in Hope, Arkansas.  The Veteran also testified that he was treated for bursitis in the hands and shoulders in Texarkana, a private provider, following service.  A review of the claims file shows it does not contain any private medical records or any medical records, other than service treatment records, dated prior to May 2010.  Also, the most recent VA treatment records are dated in September 2014.  As such, on remand, the AOJ should attempt to obtain any outstanding treatment records.

With regard to the Veteran's claimed peripheral neuropathy, during the October 2014 Board hearing, his attorney indicated that this issue was related to alcohol abuse secondary to the Veteran's PTSD.  Since the PTSD issue is being remanded, it will be necessary to delay a decision regarding peripheral neuropathy.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).

Finally, with regard to the PTSD and pension issues, as noted in the Introduction, an April 2011 rating decision denied service connection for PTSD and also denied the Veteran's claim for nonservice-connected pension.  Thereafter, in May 2011, the Veteran entered a notice of disagreement with the AOJ as to the April 2011 decision.  The Veterans Appeals Control and Locator System (VACOLS) shows that a statement of the case (SOC) was issued regarding the PTSD and pension issues in February 2014 and that the Veteran perfected an appeal as to these issues in April 2014.  However, the claims file does not currently contain a February 2014 SOC regarding the PTSD and pension issues.  In fact, the April 2014 substantive appeal indicates that the Veteran had not received a copy of the February 2014 SOC and the Veteran requested that the SOC be sent to him.  The Board has attempted to administratively obtain a copy of the February 2014 SOC but has been unsuccessful.  In order to ensure the Veteran's due process requirements are met, it will be necessary to provide him an SOC on the PTSD and pension issues Manlincon v. West, 12 Vet. App. 238 (1999).  These issues may be then returned to the Board if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. An SOC, containing all applicable laws and regulations, and reasons and bases for the decision on the issues of entitlement to service connection for PTSD and entitlement to nonservice-connected pension, should be issued to the Veteran and his attorney.  They should be advised of the time period in which to perfect this appeal.  

2. Notify the Veteran of the necessity of obtaining treatment records from 1996 in Hope, Arkansas and records from Texarkana as well as any other records pertaining to his claimed disorders and inform him that he may submit these records himself or authorize VA to obtain them on his behalf.  

After securing any necessary authorization from him, obtain records from such entities as well as any outstanding VA treatment records dated since September 2014.  All reasonable attempts should be made to obtain such records.  
	
3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




